       Case 1:20-cv-01275-SHR Document 12 Filed 11/17/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CAMERON ROMER,            :                Civil No. 1:20-cv-1275
                          :
       Plaintiff,         :
                          :
       v.                 :
                          :
MHM HEALTH PROFESSIONALS, :
                          :
       Defendant.         :                Judge Sylvia H. Rambo

                                 ORDER
      Before the court is Defendant’s Motion to Dismiss Plaintiff’s Complaint.

(Doc. 5.) For the reasons explained in the accompanying memorandum, the motion

is hereby DENIED. Given that Plaintiff has agreed to withdraw Count 3, Count 3

is hereby DISMISSED, WITHOUT PREJUDICE.

                                          s/Sylvia H. Rambo
                                          SYLVIA H. RAMBO
                                          United States District Judge

Dated: November 17, 2020
